PER CURIAM.
We review State v. Adderly, 596 So.2d 687 (Fla. 4th DCA 1992), in which the court subsequently certified the following question as being of great public importance:
MAY A TRIAL COURT PROPERLY DEPART FROM THE MINIMUM MANDATORY PROVISIONS OF SECTION 893.13(l)(e), FLORIDA STATUTES (1989), UNDER THE AUTHORITY OF SECTION 397.12, FLORIDA STATUTES (1989)?
State v. Adderly, 602 So.2d 556 (Fla. 4th DCA 1992) (on motion for rehearing).
Upon the authority of Scales v. State, 603 So.2d 504 (Fla.1992), we answer the certified question in the affirmative. We quash the decision below and remand with directions to reinstate Adderly’s probation.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.